Title: To James Madison from John G. Jackson, 15 October 1816
From: Jackson, John G.
To: Madison, James


        
          Dear Sir,
          Clarksburg October 15th. 1816
        
        By letters recently received from My friend Colo. Johnson I find that much solicitude exists in Kentuckey, & particularly among his friends that Johnson & Co. the present contractors for supplying rations to our military force in the South West should be continued in that engagement, as they apprehend a competition from a person recently become their enemy, who will delight to gratify his feelings of hostility even at the cost of some sacrifice.
        
        Without any knowledge of the fidelity with which they have executed their contract I hope it will not be deemed presumptuous in me to ask, that if they have done their duty they may be preferred to any others who do not offer to supply the troops on better terms.
        I am now fully convinced that the Compensation bill was an improvident measure, and had I anticipated the decisive hostility manifested against it I would most assuredly have voted in the negative. So far as the elections afford proofs, it seems that all the weight of personal & political popularity have proved merely adequate to counterpoise the opposition, the support of that bill has given rise to, and I hold it as a sacred principle in my political creed that upon questions of policy the Representative to be faithful should express the wishes of his Constituents. One reason perhaps for the omission to denounce me, is, that I have repeatedly declared my unwillingness to be reelected. I shall be perfectly willing that the day which closes your political life, shall terminate mine also. The short experience I have had convinces me that it is a condition not to be coveted by any one, & that few indeed are so fortunate as to maintain the approbation of their friends & escape the censure of their enemies.
        Since my return from Congress I have commenced & completed ready to go into blast a furnace for making Iron metal with all the necessary buildings, & collected a large quantity of Ore, coal &c. This with my former establishments give full scope to my industry & to my ambition also. I am ambitious to do good, & I believe my exertions benefit this Country.
        The crops here as with you are very short, but if the next year be favorable, we shall derive some benefit from it. A new stimulus has been given to our farmers, & many others like myself will more than double the quantity of wheat & rye sown in any former year.
        Offer my best regards to Mrs. M & tell her that little mary has almost recovered & Mrs. J in making up her account current on Sunday evening gave me credit for a bouncing girl, & both are doing well Yours affectionately
        
          JG Jackson
        
      